PER CURIAM.
This court dismisses this appeal.
In 1985, William Hickman was convicted for six separate armed robberies. He was sentenced to life plus fifteen years. Included within that sentence was six minimum mandatory sentences of three years, each to run consecutively to the others, for a total of eighteen years. The sentencing guidelines recommendation was life. The trial court did not enter a sentencing departure order.
Upon motion to correct sentence which was filed by Hickman’s attorney, the trial court recognized that adding consecutive sentences to a life sentence constituted a departure sentence requiring written reasons under the sentencing guidelines. The trial court granted the motion and corrected the sentences to reflect one life sentence with a three year minimum mandatory sentence. All other sentences were three years which were to run concurrently with the life sentence.
Hickman, pro se, now appeals the trial court’s denial of his motion for transcripts. Hickman provided no reasons for his need of transcripts.
We dismiss this appeal, finding that it is frivolous in that there is no legal basis for the requested relief. Furthermore, the time spent on this meritless matter was a waste of both this court’s and the trial court’s valuable time. We strongly advise Hickman that he should consider carefully if the existing rules, statutes, and case law permit the relief he requests before filing •any additional pro se motions or appeals.
Dismissed.
RYDER, A.C.J., and PARKER and PATTERSON, JJ., concur.